Appeal by the defendant from a judgment of the County Court, Putnam County (Sweeny, J.), rendered February 16, 1993, convicting him of driving while intoxicated, aggravated unlicensed operation of a motor vehicle in the first degree, and leaving the scene of an incident without reporting, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for *390leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.